Exhibit 10.3

FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO THE THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is entered into as of the 16th day of December, 2009, by and
between Jarden Corporation, a Delaware corporation (the “Company”) and Ian G.H.
Ashken (“Executive”).

WHEREAS, the Company and the Executive are parties to a Third Amended and
Restated Employment Agreement dated as of May 24, 2007 (the “Employment
Agreement”); and

WHEREAS, the term of the Employment Agreement expires on December 31, 2009, and
the Company and the Executive desire to extend the term of the Employment
Agreement and amend certain terms and provisions of the Employment Agreement as
set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Defined Terms; Section References. Any capitalized term used but not defined
herein shall have the meaning given thereto in the Employment Agreement. All
section references herein refer to the applicable section of the Employment
Agreement.

2. Amendments to Employment Agreement.

 

  a. Section 1 of the Employment Agreement is hereby amended by amending and
restating the first sentence thereof in its entirety as follows:

“Upon the terms and subject to the conditions of this Agreement, the Company
hereby continues to employ Executive as Vice Chairman and Chief Financial
Officer of the Company through December 31, 2012, and Executive hereby agrees to
such employment, upon the terms and subject to the conditions set forth in this
Agreement.”

 

  b. Section 3(b) of the Employment Agreement is hereby amended by deleting the
words “110% of the Company’s earnings per share target” in clause (i) of the
third sentence thereof and inserting in their place the following:

“earnings per share equal to the performance target set by the Compensation
Committee for payment of maximum bonus to the Company’s employees generally”,

 

  c. Section 3(c) of the Employment Agreement is hereby amended by (i) deleting
all references to “May” in such section and replacing each such reference with
“January” and (ii) adding the following immediately prior to the second
paragraph thereof:

“In addition, the Executive shall be entitled to receive the following grant of
Restricted Stock with respect to the final year of the Employment Period on the
grant date indicated, provided the Executive is employed on the specified grant
date:

 

Grant

  

Date

   Maximum Target Stock Price
Appreciation (%) over Closing Price on
Last Trading Day of Prior Year  

135,000

   January 1, 2012    12 %” 



--------------------------------------------------------------------------------

3. Effect on Employment Agreement. Except as expressly amended by this
Amendment, the Employment Agreement shall remain in full force and effect.

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with the laws of the state of New York applicable to contracts
executed, and to be fully performed, in such state.

5. Counterparts. This Amendment may be executed in any number of counterparts
and via facsimile, but all such counterparts will together constitute one and
the same agreement.

[the remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Agreement as of the day and year first written above.

 

JARDEN CORPORATION

/s/ Martin E. Franklin

Name: Martin E. Franklin Title: Chairman and Chief Executive Officer

/s/ Ian G.H. Ashken

Ian G.H. Ashken